Dear Representative Faucheux:
This office is in receipt of your recent request for an opinion of the Attorney General in regard to whether or not pursuant to LSA-R.S. 15:145(B)(3) does a local Indigent Defense Board (IDB), under this law, have the authority to establish a policy of contracting with resident attorneys when suitable resident attorneys are available and willing to contract before seeking to contract with attorneys who are not residents of the judicial district?
LSA-R.S. 15:145(B)(3) states that "[t]he district board may
enter into a contract or contracts, on such terms and conditions as it deems advisable, with one or more attorneys licensed to practice law in this state to provide counsel for indigent defendants." Pursuant to this statute, the attorney must be licensed to practice law within the State of Louisiana. The statute does not stipulate that the attorney who receives a contract from the Indigent Defense Board, must be a resident of the local judicial district or parish. Thus, the statute is not judicial district/parish specific. However, the permissive language of the statute, i.e. "may" allows the Indigent Defense Board the authority to grant contracts as it deems advisable. Therefore, it is the opinion of this office that a local Indigent Defense Board may establish a policy of contracting with suitable willing resident attorneys within the judicial district first before seeking to contract with attorneys outside of the judicial district. *Page 2 
It is hoped this sufficiently answers your question, but if we can be of further assistance do not hesitate to contact us.
  Yours truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: ________________________
  ELLISON TRAVIS
  ASSISTANT ATTORNEY GENERAL